Opinion by
William W. Porter, J.,
This suit is brought against the sureties of a deceased administrator upon an administration bond for the amount of certain payments ordered to be made to the plaintiff by the said administrator by the orphans’ court. The bond was shown to be lost. Under the act of assembly of- April 13,1868, P. L. 882, applicable to Luzerne countjq the records of administration bonds are evidence of matters therein contained “ as fully as the original would be if produced.” The record copy of the *252bond was offered in evidence and disclosed a blank where the name of the estate, in which the bond was given, should have been.
It is by no means certain from the evidence that any omission occurred in the original bond. It is quite possible that the omission occurred in the transcription on the record. The suit, if based on the record copy of the bond, is not founded upon a record which itself creates an original obligation, but upon a record furnishing, by virtue of the act of assembly, evidence of an obligation apart from the record. To reform the record copy would not be the reformation of a record, strictly so called, but of evidence furnished by a record for which certainly no higher grade of proof would be required than if the original agreement were to be reformed. Giving, however, to the record copy its fullest effect, it evinces a bond complete in all of its terms except the name of the estate in which the obligation was given. There is no question about the execution of a bond by all of the obligors as sureties for the administrator. The fact is indubitably proven. The referee found as a fact that none of them denies it, although none of them on the witness stand admitted it. Furthei’more, they all, in proceedings in the court against the administrator, have, in sworn statements, alleged that they became sureties for the administrator in the estate in which it is claimed the bond in suit was given, and the filing of the bond is judicially noted on the register’s record: Boyd v. Commonwealth, 36 Pa. 355. To insert in the blank shown in the copy before us the name of the estate with which the bond is to be identified, is not reforming the instrument -in conflict with any of its terms, nor supplementing it in variance with any expressed intent, since on the face of the document there is evidence of omission or mistake: Clement’s Appeal, 2 Penny. 313. In the absence of denial of the execution of the bond set up by the plaintiff by the parties now before the court and of denial by them (save on technical grounds) of the propriety of filling the blank in the copy as desired by the plaintiff, we hold the evidence above recited to be sufficient to warrant the reading into the copy of the bond of the name of the decedent’s estate, and to warrant the enforcement of the obligations assumed by the defendants as sureties. In so holding we support the conclusion reached by the auditor which was overruled by the court below on excep*253tions. The judgment is reversed and judgment is entered for the commonwealth in the sum of $5,000 and for the plaintiff in the sums of $924.72, with interest from April 7, 1899, and $287.08, with interest from June 9, 1899, to the date of this judgment, and for the costs accrued between the plaintiff and the defendants.